UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7934


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SHERMAN EUGENE VAUGHN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:06-cr-00067-CMH-1)


Submitted:    December 9, 2008             Decided:   December 22, 2008


Before WILKINSON, MICHAEL, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sherman Eugene Vaughn, Appellant Pro Se.        Tracy Doherty-
McCormick, Daniel Joseph Grooms, III, Assistant United States
Attorneys, Stephen Andrew Sola, Special Assistant United States
Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sherman    Eugene       Vaughn    appeals       from     the    district

court’s    order     denying    his    motion       for    reduction    of    sentence

pursuant to 18 U.S.C. § 3582(c) (2006).                     We have reviewed the

record and find no reversible error.                 Accordingly, we affirm for

the reasons stated by the district court.                       United States v.

Vaughn, No. 1:06-cr-00067-CMH-1 (E.D. Va. filed Aug. 25, 2008;

entered Aug. 26, 2008).             We deny Vaughn’s motion for a stay

pending    appeal      and    his   motion     to    remand    this    case    to   the

district    court.       We   dispense    with      oral    argument    because     the

facts   and    legal    contentions      are    adequately      presented      in   the

materials     before    the    court    and    argument       would    not    aid   the

decisional process.

                                                                              AFFIRMED




                                          2